—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered April 3, 1998, as amended April 6, 1998, convicting him of manslaughter in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
Contrary to the defendant’s contention, the trial court properly denied his request for a missing witness charge concerning an eyewitness. The defendant failed to establish that the uncalled witness was expected to testify favorably for the prosecution (see People v Jones, 294 AD2d 517). Moreover, the uncalled eyewitness’s testimony would merely have been cumulative (see People v Walker, 250 AD2d 868).
*541The Supreme Court properly imposed consecutive sentences for the defendant’s convictions of manslaughter in the second degree and criminal possession of a weapon in the second degree (see People v Mack, 242 AD2d 543).
The defendant’s remaining contentions are without merit. Altman, J.P., S. Miller, Adams and Mastro, JJ., concur.